On Reapplication for Reinstatement.
This cause came on for further consideration upon the filing of a reapplication for reinstatement by respondent, Joseph W. Westmeyer, Jr., Registration No. 0016764.
The court coming now to consider its order of March 6, 1991, suspending respondent, Joseph W. Westmeyer, Jr., from the practice of law in Ohio for a period of one year pursuant to Gov.Bar R. V(7)(c) (now Section 6[B][3]), finds that respondent has substantially complied with that order and this court’s order of June 10, 1992, and with the provisions of Gov.Bar R. V(10) (formerly Section 24). Therefore,
IT IS ORDERED by the court that Joseph W. Westmeyer, Jr. be, and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that respondent forthwith comply with the registration requirements of Gov.Bar R. VI.
For earlier cases, see Toledo Bar Assn. v. Westmeyer (1991), 58 Ohio St.3d 38, 567 N.E.2d 1016, and (1992), 64 Ohio St.3d 1406, 591 N.E.2d 1250.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright and H. Brown, JJ., concur.
Resnick, J., not participating.